LILES, WOODIE A. (Retired), Associate Judge,
dissenting.
I must respectfully dissent. The claimant in this case is a 58-year-old woman who suffers from scoliosis. Scoliosis is a painful congenital condition of the spine which usually comes on in young girls, ages eleven to fifteen. Persons so afflicted develop a very marked curvature of the spine which, as they get older, becomes very arthritic and increasingly debilitating. This lady’s did. In his order, the Deputy Commissioner chose to rely on the competent medical testimony of the claimant’s treating physician, Dr. Rahilly, wherein he testified that the hard concrete floor covered with linoleum served as a special and increased hazard to claimant’s pre-existing back condition, which was permanently aggravated by her fall on it. Thus, I believe that a compensa-ble injury was suffered. Foxworth, supra, states:
“It is well settled that injuries which arise out of risks or conditions personal to the claimant do not arise out of the employment unless the employment contributes to the risk or aggravates the injury. Id., at 151.
This factual situation is clearly within the purview of Foxworth and is supported by specific language, with an ample evidentia-ry basis in the record, contained in the Deputy Commissioner’s order.
Since I feel that the order should be affirmed, I would also award the claimant attorney’s fees on appeal.